DETAILED ACTION
This is the first Office action on the merits based on the 17/174,312 application filed on 02/11/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Specification
The use of the terms MAGIC CIRCLE, PILATES ORBIT WHEELED EXERCISE DEVICE, PILATES WUNDA CHAIR, COREALIGN, YAMUNA FOOT WAKER, PILATES SPINE CORRECTOR ARC, which are trade names or marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, line 1, “the system comprising” should be --- comprising ---.
In claim 1, line 5, “the hands, the feet, or both” should be --- hands, feet, or both of a user ---.
In each of claims 2-15, line 1, “The system” should be --- The spring exercise system ---.
In claim 10, lines 1-2, “comprise and a resilient double loop handle” should be --- comprise a resilient double loop handle ---.
In claim 11, line 3, “the wrist” should be --- a wrist of the user ---.
In claim 12, lines 1-2, “a greater resilience than the inner loop” should be --- a greater resilience than that of the inner loop ---.
In claim 14, line 1, “wherein the exercise system” should be --- wherein the spring exercise system ---.
In claim 15, lines 1-2, “wherein the grasp handles are grasped by the hands, or abutted against the feet, or both” should be --- wherein the grasp handles are configured to be grasped by the hands, or abutted against the feet, or both ---.
In claim 16, line 1, “the system comprising” should be --- comprising ---.
In claim 16, line 5, “the hands, the feet, or both,” should be --- hands, feet, or both of a user; ---.
In claim 17, line 1, “The system of claim 16, wherein the spring” should be --- The spring exercise system of claim 16, wherein the extension spring ---.
In claim 18, lines 1-2, “The system of claim 16, wherein the grasp handles are grasped by the hands, or abutted against the feet, or both.” should be --- The spring exercise system of claim 16, wherein the grasp handles are configured to be grasped by the hands, or abutted against the feet, or both.---.
In claim 19, line 1, “the method comprising” should be --- comprising ---.
In claim 19, line 5, “extending the arm against the tension of the extension spring” should be --- extending an arm comprising the hand against a tension of the extension spring ---.
In claim 19, line 6, “extending the leg against the tension of the extension spring” should be --- extending a leg comprising the foot against the tension of the extension spring ---.
In claim 20, line 1, “the grasp handles” should be --- the first and second grasp handles ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a swiveling connector joining the free ends of the spring to the grasp handles, the swiveling connector enabling the grasp handles to rotate up to 360 degrees” is recited in lines 6-7.  The limitation renders the claim indefinite because it is unclear whether or not a single swiveling connector joins the free ends of the spring to the grasp handles.  Applicant is suggested to amend the limitation to --- a pair of swiveling connectors respectively joining the free ends of the spring to the pair of grasp handles, the swiveling connectors enabling the grasp handles to rotate up to 360 degrees ---.  Refer to the specification, as originally filed, paragraph 0098, and Figures 1-3.
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 2, which depends from claim 1, the limitation “wherein the spring comprises an extension spring” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not “an extension spring” refers to a property of the spring recited in claim 1, lines 2-3 and/or refers to a second spring different from the spring recited in claim 1, lines 2-3.  Applicant is suggested to amend the limitation to --- wherein the spring is an extension spring ---.  Refer to the specification, as originally filed, paragraph 0085, and Figures 1-3.
Regarding claim 3, which depends from claims 1 and 2, the limitation “wherein the spring comprises a non-fixed spring” is recited in line 1.  The limitation renders the claim indefinite because it is unclear whether or not “a non-fixed spring” refers to a property of the spring recited in claim 1, lines 2-3 and/or refers to a third spring different from the spring recited in claim 1, lines 2-3, and the extension spring recited in claim 2, line 1.  Applicant is suggested to amend the limitation to --- wherein the extension spring is a non-fixed spring ---.  Refer to the specification, as originally filed, paragraph 0085, and Figures 1-3.  Refer as well to the 35 U.S.C. § 112(b) rejection of claim 2, see above.
Regarding claim 16, the limitations “the grasp handles including at least one of the following: a resilient loop handle, a single rigid handle, and a resilient double loop handle, the single rigid handle comprising a grasp bar connected to the free ends of the spring through a pair of resilient straps, the resilient double loop handle comprising an inner loop and an outer loop, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around the wrist, the outer loop of the resilient double loop handle having a greater resilience than the inner loop” are recited in lines 6-13.
The limitations render the claim indefinite because applicant claims limitations directed to the single rigid handle and the resilient double loop handle when the spring exercise system as a whole may not include these structures (i.e. “the grasp handles including at least one of the following,” recited in claim 16, lines 6-7).  Applicant is suggested to amend the limitations to
--- 	the grasp handles including at least one of the following: a resilient loop handle, a single rigid handle, and a resilient double loop handle;
wherein if the grasp handles include the single rigid handle, the single rigid handle comprises a grasp bar connected to the free ends of the extension spring through a pair of resilient straps;
wherein if the grasp handles include the resilient double loop handle, the resilient double loop handle comprises an inner loop and an outer loop, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around a wrist of the user, the outer loop of the resilient double loop handle having a greater resilience than that of the inner loop ---.
Regarding claim 16, the limitation “a swiveling metal chain link joining the free ends of the spring to the grasp handles, the swiveling metal chain link enabling the grasp handles to rotate up to 360 degrees” is recited in lines 14-15.  The limitation renders the claim indefinite because it is unclear whether or not a single swiveling metal chain link joins the free ends of the extension spring to the grasp handles.  Applicant is suggested to amend the limitation to --- a pair of swiveling metal chain links respectively joining the free ends of the extension spring to the pair of grasp handles, the swiveling metal chain links enabling the grasp handles to rotate up to 360 degrees ---.  Refer to the specification, as originally filed, paragraph 0098, and Figures 1-3.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 16, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burzenski (US 3,451,675).
Regarding claim 1, Burzenski discloses a spring exercise system (the coil spring exerciser; Figures 1-10), the system comprising:
a spring (the spring 20; Figures 1-5) defined by a pair of free ends (the pair of free ends of the spring 20 respectively at the pair of solid end blocks 21; Figure 1), the spring operable to generate resistance to a pulling or pressing force when stretched (“The prime object of my invention is to provide an exercising device that depends on a closely wound expansion spring for its manipulation and its resistance to manipulation.”; column 1, lines 24-27; Figures 6-10);
a pair of grasp handles (the pair of grips 25 (Figure 1) and/or the handle(s) 27 (Figure 3); “Grip 25, as shown, presents a gripping surface which extends along the longitudinal axis of spring 20, when spring 20 is in its rest position.  Obviously, grips 25 may be of any design or contour or they may be replaced by a handle 27 as shown in FIG. 3.  Handle 27 may be of any form, shape or contour so as to provide a grip, shown as 28, which presents a gripping surface which lies transversely of the longitudinal axis of spring 20.”; column 2, lines 9-18)) attached to the free ends of the spring, the grasp handles being operable to enable grasping to the hands, the feet, or both (Figures 1-10); and
a swiveling connector (the threaded rods 23 together with the centrally threaded blocks 21 and the lock nuts 24; column 2, lines 5-8; Figures 1 and 2) joining the free ends of the spring to the grasp handles, the swiveling connector enabling the grasp handles to rotate up to 360 degrees (via the corresponding threads of the threaded rods 23 together with the centrally threaded blocks 21 and the lock nuts 24; column 2, lines 5-8; Figures 1 and 2),
whereby the resistance generated by the spring generates an extension of resistance (“The prime object of my invention is to provide an exercising device that depends on a closely wound expansion spring for its manipulation and its resistance to manipulation.” (column 1, lines 24-27); “The “resilient” action of the tightly wound spring 20, which may be of any desired resistance, will determine the amount of force that is to be exerted during the exercising process.  The exercising process, of course, may involve expanding the spring, bending the spring or both, as indicated.” (column 2, lines 36-41); Figures 6-10).
Regarding claim 2, Burzenski further discloses wherein the spring comprises an extension spring (Figures 6-10).
Regarding claim 3, Burzenski further discloses wherein the spring comprises a non-fixed spring (Figures 6-10).
Regarding claim 4, Burzenski further discloses wherein the spring is defined by a hard resistance (According to column 1, lines 65-67, “character 20, indicates a tightly wound relatively stiff expansion spring which may be of any diameter depending on the amount of resistance to force desired.”  Therefore, the spring 20 is capable of being defined by a hard resistance.)
Regarding claim 5, Burzenski further discloses wherein the spring is defined by a medium resistance (According to column 1, lines 65-67, “character 20, indicates a tightly wound relatively stiff expansion spring which may be of any diameter depending on the amount of resistance to force desired.”  Therefore, the spring 20 is capable of being defined by a medium resistance.)
Regarding claim 6, Burzenski further discloses wherein the spring is defined by a soft resistance (According to column 1, lines 65-67, “character 20, indicates a tightly wound relatively stiff expansion spring which may be of any diameter depending on the amount of resistance to force desired.”  Therefore, the spring 20 is capable of being defined by a soft resistance.)
Regarding claim 7, Burzenski further discloses wherein the spring comprises a metal material (“the coils of wound wire constituting the spring 20”; column 2, lines 3-4).
Regarding claim 9, Burzenski further discloses wherein the grasp handles comprise a single rigid handle (the gripping surface of the grip 25 and/or the grip 28 of the handle 27; Figures 1-5).
Regarding claim 14, Burzenski further discloses wherein the exercise system is operable to perform Pilates-styled exercises (Burzenski discloses this operability in Figures 6-10.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, since Burzenski’s structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 15, Burzenski further discloses wherein the grasp handles are grasped by the hands, or abutted against the feet, or both (the grips 25 and the handle(s) 27 are capable of being grasped by the hands, or abutted against the feet, or both; Figures 1-10).

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridill (US 2,498,006).
Regarding claim 1, Ridill discloses a spring exercise system (the device for training golfers; Figures 1-5), the system comprising:
a spring (the resilient member 10 consisting of a relatively long coil steel spring; column 2, lines 14-16; Figures 1, 4, and 5) defined by a pair of free ends (the pair of free ends of the spring 20 respectively coupled to the cords 11, 20; Figure 1), the spring operable to generate resistance to a pulling or pressing force when stretched (Figures 4 and 5; column 2, line 47, through column 3, line 21);
a pair of grasp handles (the wrist band 15, the strap 28; Figures 2-5) attached to the free ends of the spring, the grasp handles being operable to enable grasping to the hands, the feet, or both (Figures 4 and 5; column 2, line 47, through column 3, line 21); and
a swiveling connector (the swivel joints 13, 23 respectively together with the clips 12, 24; Figure 1) joining the free ends of the spring to the grasp handles (Figures 1-5; column 2, lines 14-46), the swiveling connector enabling the grasp handles to rotate up to 360 degrees (Refer to Figures 1, 4, and 5, wherein the swivel joints 13, 23 are respectively capable of enabling the wrist band 15 and the strap 28 to rotate up to 360 degrees relative to the resilient member 10.),
whereby the resistance generated by the spring generates an extension of resistance (Figures 4 and 5; column 2, line 47, through column 3, line 21).
Regarding claim 2, Ridill further discloses wherein the spring comprises an extension spring (Figures 4 and 5; column 2, line 47, through column 3, line 21).
Regarding claim 3, Ridill further discloses wherein the spring comprises a non-fixed spring (Figures 1, 4, and 5).
Regarding claim 4, Ridill further discloses wherein the spring is defined by a hard resistance (According to column 2, lines 32-38, “The loop end of the cord is provided with a toggle clamp 26 which can be secured at any point along the cord 20 to adjust the effective length of the cord between the end of the spring 10 and the clip 24, thus providing an adjustment of the spring tension on the wrist of the player.”  Emphasis added.  Therefore, the resilient member 10 is capable of being defined by a hard resistance.)
Regarding claim 5, Ridill further discloses wherein the spring is defined by a medium resistance (According to column 2, lines 32-38, “The loop end of the cord is provided with a toggle clamp 26 which can be secured at any point along the cord 20 to adjust the effective length of the cord between the end of the spring 10 and the clip 24, thus providing an adjustment of the spring tension on the wrist of the player.”  Emphasis added.  Therefore, the resilient member 10 is capable of being defined by a medium resistance.)
Regarding claim 6, Ridill further discloses wherein the spring is defined by a soft resistance (According to column 2, lines 32-38, “The loop end of the cord is provided with a toggle clamp 26 which can be secured at any point along the cord 20 to adjust the effective length of the cord between the end of the spring 10 and the clip 24, thus providing an adjustment of the spring tension on the wrist of the player.”  Emphasis added.  Therefore, the resilient member 10 is capable of being defined by a soft resistance.)
Regarding claim 7, Ridill further discloses wherein the spring comprises a metal material (“the resilient member 10 consists of a relatively long coil steel spring”; column 2, lines 14-16; Figures 1, 4, and 5).
Regarding claim 8, Ridill further discloses wherein the grasp handles comprise a resilient loop handle (Applicant discloses in the specification, as originally filed, paragraph 0092, that the “resilient loop handle may simply be a loop of a resilient neoprene, cloth or leather that is versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Accordingly and inasmuch as applicant discloses resiliency of the grasp handles, Ridill similarly discloses, in Figures 2-5, the resiliency of the wrist band 15 and the strap 28 in that via the corresponding buckle structures, the wrist band 15 and the strap 28 are simple loops that are “versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Furthermore, Figures 2 and 3 illustrate that the wrist band 15 and the strap 28 appear to be capable of including at least one of leather and cloth.).
Regarding claim 13, Ridill further discloses wherein the grasp handles include at least one of the following materials: leather, fleece, neoprene, and cloth (Figures 2 and 3 illustrate that the wrist band 15 and the strap 28 appear to be capable of including at least one of leather, fleece, neoprene, and cloth.).
Regarding claim 14, Ridill further discloses wherein the exercise system is operable to perform Pilates-styled exercises (Ridill discloses this operability in Figures 4 and 5.  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, since Ridill’s structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 15, Ridill further discloses wherein the grasp handles are grasped by the hands, or abutted against the feet, or both (the wrist band 15 and the strap 28 are capable of being grasped by the hands, or abutted against the feet, or both; Figures 4 and 5).

Regarding claim 16, Ridill discloses a spring exercise system (the device for training golfers; Figures 1-5), the system comprising:
an extension spring (the resilient member 10 consisting of a relatively long coil steel spring; column 2, lines 14-16; Figures 1, 4, and 5) defined by a pair of free ends (the pair of free ends of the spring 20 respectively coupled to the cords 11, 20; Figure 1), the extension spring operable to generate resistance to a pulling or pressing force when stretched (Figures 4 and 5; column 2, line 47, through column 3, line 21);
a pair of grasp handles (the wrist band 15, the strap 28; Figures 2-5) attached to the free ends of the extension spring, the grasp handles being operable to enable grasping to the hands, the feet, or both (Figures 4 and 5; column 2, line 47, through column 3, line 21),
the grasp handles including at least one of the following: a resilient loop handle (Applicant discloses in the specification, as originally filed, paragraph 0092, that the “resilient loop handle may simply be a loop of a resilient neoprene, cloth or leather that is versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Accordingly and inasmuch as applicant discloses resiliency of the grasp handles, Ridill similarly discloses, in Figures 2-5, the resiliency of the wrist band 15 and the strap 28 in that via the corresponding buckle structures, the wrist band 15 and the strap 28 are simple loops that are “versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Furthermore, Figures 2 and 3 illustrate that the wrist ban 15 and the strap 28 appear to be capable of including at least one of leather and cloth.), a single rigid handle, and a resilient double loop handle,
the single rigid handle comprising a grasp bar connected to the free ends of the spring through a pair of resilient straps,
the resilient double loop handle comprising an inner loop and an outer loop, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around the wrist, the outer loop of the resilient double loop handle having a greater resilience than the inner loop; and
a swiveling metal chain link (the swivel joints 13, 23 respectively together with the clips 12, 24; Figure 1) joining the free ends of the spring to the grasp handles (Figures 1-5; column 2, lines 14-46), the swiveling metal chain link enabling the grasp handles to rotate up to 360 degrees (Refer to Figures 1, 4, and 5, wherein the swivel joints 13, 23 are respectively capable of enabling the wrist band 15 and the strap 28 to rotate up to 360 degrees relative to the resilient member 10.),
whereby the resistance generated by the extension spring generates an extension of 24resistance (Figures 4 and 5; column 2, line 47, through column 3, line 21).
Regarding claim 17, Ridill further discloses wherein the spring is defined by at least one of: a hard resistance, a medium resistance, and a soft resistance (According to column 2, lines 32-38, “The loop end of the cord is provided with a toggle clamp 26 which can be secured at any point along the cord 20 to adjust the effective length of the cord between the end of the spring 10 and the clip 24, thus providing an adjustment of the spring tension on the wrist of the player.”  Emphasis added.  Therefore, the resilient member 10 is capable of being defined by at least one of a hard resistance, a medium resistance, and a soft resistance.).
Regarding claim 18, Ridill further discloses wherein the grasp handles are grasped by the hands, or abutted against the feet, or both (the wrist band 15 and the strap 28 are capable of being grasped by the hands, or abutted against the feet, or both; Figures 4 and 5).

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez (US 4,815,731).
Regarding claim 19, Suarez discloses a spring exercise method, the method comprising:
grasping, with a hand, a first grasp handle attached to one end of an extension spring (the first of the cuffs 3 attached to the first end of the coil spring 4 (Figures 1, 2, and 4) may be secured to the user’s wrist (column 3, lines 30-34), and is capable of being manually held in the hand of the user (“Numerous exercise devices of the resistance type have been developed for strengthening various parts of the user's body in which the user stretches a spring or elastic cord whereby the resistance of the stretched member provides the exercise and muscle building feature of the device.  These various devices consist of a combination of springs and elastic cords which are connected at their ends to various devices which are adapted to be manually held or secured to a user's body.”; column 1, lines 15-23; emphasis added));
abutting, with a foot, a second grasp handle attached to an opposing end of the extension spring (the second of the cuffs 3 attached to the second end of the coil spring 4 (Figures 1, 2, and 4) may be secured to the user’s ankle (column 3, lines 30-34; Figure 1), and is capable of being manually held by the foot of the user (refer to column 1, lines 15-23, see immediately above);
extending the arm against the tension of the extension spring (column 3, lines 34-39);
extending the leg against the tension of the extension spring (column 3, lines 34-39; Figure 1);
causing the extension spring to stretch, whereby an extension of resistance is generated (column 3, lines 34-39; Figure 1);
retracting the arm and the leg simultaneously (the unstretched condition illustrated in Figure 2; column 3, lines 25-34); and
repeating multiple extensions and retractions of the arm and leg, whereby a low-impact exercise is performed (column 3, lines 25-39).
Regarding claim 20, Suarez further discloses wherein the grasp handles including at least one of the following: a resilient loop handle (Applicant discloses in the specification, as originally filed, paragraph 0092, that the “resilient loop handle may simply be a loop of a resilient neoprene, cloth or leather that is versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Accordingly and inasmuch as applicant discloses resiliency of the grasp handles, Suarez similarly discloses, in Figures 1-4, and column 3, lines 30-34, the resiliency of the cuffs 3 in that the cuffs 3 are simple loops that are “versatile enough to be used by the hand or arm, or allow the foot or leg to pass through.”  Furthermore, Suarez discloses in column 2, line 67, through column 3, line 17, that the cuffs 3 comprise “a resilient neoprene, cloth or leather.”), a single rigid handle, and a resilient double loop handle, the resilient double loop handle comprising an inner loop and an outer loop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burzenski (US 3,451,675) in view of White (US 2012/0329618).
Regarding claim 10, Burzenski discloses the invention as substantially claimed, see above, and further discloses that the pair of grasp handles (the grips 25; Figures 1, 2, 4, and 5) “may be of any design or contour or they may be replaced by a handle 27 as shown in FIG. 3.  Handle 27 may be of any form, shape or contour so as to provide a grip, shown as 28, which presents a gripping surface which lies transversely of the longitudinal axis of spring 20” (column 2, lines 13-18).
However, Burzenski fails to disclose: wherein the grasp handles comprise and a resilient double loop handle.
White teaches an analogous exercise system (Figures 1A, 9, 14, and 18) wherein grasp handles (the handle connector 105 together with the handle 106 and the foot straps 112; Figures 9, 14, and 18) comprise a resilient double loop handle (refer to the annotated Figure 9, see below, wherein the handle connector 105 and the foot straps 112 of the handle connector 105 are capable of being resilient (paragraphs 0065 and 0093).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handles of Burzenski’s invention to include a resilient double loop handle, as taught by White, in order to provide foot straps for secure retention of the user’s feet and/or hands within the smaller diameter loop of the resilient double loop handle during exercise (White: Figure 18) with the spring exercise system.
Regarding claim 11, Burzenski in view of White teaches the invention as substantially claimed, see above, and further teaches wherein the resilient double loop handle comprises an inner loop and an outer loop (White: refer to the annotated Figure 9, see above), the inner loop being operable to enable grasping by the hand (White teaches that the inner loop is capable of being operable to enable grasping by the hand; refer to the annotated Figure 9, see above), the outer loop being operable to enable wrapping around the wrist (White teaches that the outer loop is capable of being operable to enable wrapping around the wrist; refer to the annotated Figure 9, see above).
Regarding claim 12, Burzenski in view of White teaches the invention as substantially claimed, see above, and further teaches wherein the outer loop of the resilient double loop handle has a greater resilience than the inner loop (White teaches that the handle connector 105 (paragraph 0065; Figures 9 and 14) and the foot straps 112 of the handle connector 105 (paragraph 0093; Figures 9 and 14) are capable of being a resilient elastic element (paragraph 0065).  White further teaches in paragraph 0096 and Figures 14B-14C that the foot straps 112 comprise stitching patterns 114.  A person having ordinary skill in the art would recognize that an elastic element having stitching patterns is less resilient than an elastic element without stitching patterns.  Therefore, White teaches that the outer loop of the resilient double loop (White: refer to the annotated Figure 9, see above) handle has a greater resilience than the inner loop (White: refer to the annotated Figure 9, see above, and Figure 14C).).

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ridill (US 2,498,006) in view of White (US 2012/0329618).
Regarding claim 9, Ridill discloses the invention as substantially claimed, see above, but fails to disclose: wherein the grasp handles comprise a single rigid handle.
White teaches an analogous exercise system (Figures 1A, 9, 14, and 18) wherein grasp handles (the handle connector 105 together with the handle 106 and the foot straps 112; Figures 9, 14, and 18) include a single rigid handle (the handle 106 which preferably comprises a rigid material; paragraph 0065).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handle of Ridill’s invention to include a single rigid handle, as taught by White, in order to allow the user to practice golf upswings and downswings without the use of a golf club for the advantage of enabling indoor practice and to reduce the corresponding risk of damage to furniture and injury to others in close proximity to the user during use of the invention.
Regarding claim 10, Ridill discloses the invention as substantially claimed, see above, but fails to disclose: wherein the grasp handles comprise and a resilient double loop handle.
White teaches an analogous exercise system (Figures 1A, 9, 14, and 18) wherein grasp handles (the handle connector 105 together with the handle 106 and the foot straps 112; Figures 9, 14, and 18) comprise a resilient double loop handle (refer to the annotated Figure 9, see above, wherein the handle connector 105 and the foot straps 112 of the handle connector 105 are capable of being resilient (paragraphs 0065 and 0093).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handles of Ridill’s invention to include a resilient double loop handle, as taught by White, in order to provide foot straps for secure retention of the user’s feet and/or hands/wrists within the smaller diameter loop of the resilient double loop handle during exercise (White: Figure 18) with the invention for the advantage of facilitating donning and doffing of the grasp handles without the use of buckle structures.
Regarding claim 11, Ridill in view of White teaches the invention as substantially claimed, see above, and further teaches wherein the resilient double loop handle comprises an inner loop and an outer loop (White: refer to the annotated Figure 9, see above), the inner loop being operable to enable grasping by the hand (White teaches that the inner loop is capable of being operable to enable grasping by the hand; refer to the annotated Figure 9, see above), the outer loop being operable to enable wrapping around the wrist (White teaches that the outer loop is capable of being operable to enable wrapping around the wrist; refer to the annotated Figure 9, see above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handle of Ridill’s invention modified in view of White such that they respectively comprise the resilient double loop handles with corresponding inner and outer loops, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around the wrist, as taught by White, in order to allow the user to practice golf upswings and downswings without the use of a golf club for the advantage of enabling indoor practice and to reduce the corresponding risk of damage to furniture and injury to others in close proximity to the user during use of the invention.
Regarding claim 12, Ridill in view of White teaches the invention as substantially claimed, see above, and further teaches wherein the outer loop of the resilient double loop handle has a greater resilience than the inner loop (White teaches that the handle connector 105 (paragraph 0065; Figures 9 and 14) and the foot straps 112 of the handle connector 105 (paragraph 0093; Figures 9 and 14) are capable of being a resilient elastic element (paragraph 0065).  White further teaches in paragraph 0096 and Figures 14B-14C that the foot straps 112 comprise stitching patterns 114.  A person having ordinary skill in the art would recognize that an elastic element having stitching patterns is less resilient than an elastic element without stitching patterns.  Therefore, White teaches that the outer loop of the resilient double loop handle (White: refer to the annotated Figure 9, see above) has a greater resilience than the inner loop (White: refer to the annotated Figure 9, see above, and Figure 14C).).
Regarding claim 16, Ridill discloses the invention as substantially claimed, see above, but fails to disclose: the grasp handles including a single rigid handle or a resilient double loop handle, the single rigid handle comprising a grasp bar connected through a pair of resilient straps, the resilient double loop handle comprising an inner loop and an outer loop, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around the wrist, the outer loop of the resilient double loop handle having a greater resilience than the inner loop.
White teaches an analogous exercise system (Figures 1A, 9, 14, and 18) wherein grasp handles (the handle connector 105 together with the handle 106 and the foot straps 112; Figures 9, 14, and 18) include a single rigid handle (the handle 106 which preferably comprises a rigid material; paragraph 0065) or a resilient double loop handle (refer to the annotated Figure 9, see above, wherein the handle connector 105 and the foot straps 112 of the handle connector 105 are capable of being resilient (paragraphs 0065 and 0093),
the single rigid handle comprising a grasp bar (the handle 106; Figures 15-17 and 19-21) connected through a pair of resilient straps (the handle connector 105; Figures 15-17 and 19-21; paragraph 0065),
the resilient double loop handle comprising an inner loop and an outer loop (refer to the annotated Figure 9, see above), the inner loop being operable to enable grasping by the hand (White’s inner loop is capable of being operable to enable grasping by the hand; refer to the annotated Figure 9, see above), the outer loop being operable to enable wrapping around the wrist (White’s outer loop is capable of being operable to enable wrapping around the wrist; refer to the annotated Figure 9, see above), the outer loop of the resilient double loop handle having a greater resilience than the inner loop (White’s handle connector 105 (paragraph 0065; Figures 9 and 14) and the foot straps 112 of the handle connector 105 (paragraph 0093; Figures 9 and 14) are capable of being a resilient elastic element (paragraph 0065).  According to paragraph 0096 and Figures 14B-14C, the foot straps 112 comprise stitching patterns 114.  Because an elastic element having stitching patterns is capable of being less resilient than an elastic element without stitching patterns, White’s outer loop of the resilient double loop handle (White: refer to the annotated Figure 9, see above) is capable of having a greater resilience than the inner loop (White: refer to the annotated Figure 9, see above, and Figure 14C).).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handle of Ridill’s invention to include a single rigid handle, as taught by White, in order to allow the user to practice golf upswings and downswings without the use of a golf club for the advantage of enabling indoor practice and to reduce the corresponding risk of damage to furniture and injury to others in close proximity to the user during use of the invention.
It would additionally have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handles of Ridill’s invention to include resilient double loop handles with corresponding inner and outer loops, the inner loop being operable to enable grasping by the hand, the outer loop being operable to enable wrapping around the wrist, as taught by White, in order to provide foot straps for secure retention of the user’s feet and/or hands/wrists within the smaller diameter loop of the resilient double loop handle during exercise (White: Figure 18) with the invention for the advantage of facilitating donning and doffing of the grasp handles without the use of buckle structures, and in order to allow the user to practice golf upswings and downswings without the use of a golf club for the advantage of enabling indoor practice and to reduce the corresponding risk of damage to furniture and injury to others in close proximity to the user during use of the invention.
Ridill in view of White teaches the invention as substantially claimed, see above, and further teaches wherein the single rigid handle comprising the grasp bar (White: Figures 15-17 and 19-21) connected to the free ends of the spring (Ridill: Figures 1, 4, and 5) through the pair of resilient straps (White: Figures 15-17 and 19-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez (US 4,815,731) in view of White (US 2012/0329618).
Regarding claim 20, Suarez discloses the invention as substantially claimed, see above, but fails to disclose: wherein the grasp handles including a single rigid handle or a resilient double loop handle, the resilient double loop handle comprising an inner loop and an outer loop.
White teaches an analogous exercise system (Figures 1A, 9, 14, and 18) wherein grasp handles (the handle connector 105 together with the handle 106 and the foot straps 112; Figures 9, 14, and 18) include a single rigid handle (the handle 106 which preferably comprises a rigid material; paragraph 0065) or a resilient double loop handle (refer to the annotated Figure 9, see above, wherein the handle connector 105 and the foot straps 112 of the handle connector 105 are capable of being resilient (paragraphs 0065 and 0093), the resilient double loop handle comprising an inner loop and an outer loop (refer to the annotated Figure 9, see above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handles of Suarez’s invention to include a single rigid handle, as taught by White, in order to provide an ergonomic hand hold for the user during exercise (White: paragraph 0065; Figures 15-17 and 19-21) with the spring exercise system.
It would additionally have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the grasp handles of Suarez’s invention to include a resilient double loop handle, as taught by White, in order to provide foot straps for secure retention of the user’s feet and/or hands within the smaller diameter loop of the resilient double loop handle during exercise (White: Figure 18) with the spring exercise system.

Conclusion
The prior art made of record (Kim – KR 20130049488 A) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784